DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 4-7, 9, 11, 14-17, 19, 21, 26-31 and 35-37 are pending in the application. Claims 26-31 and 35-37 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
3. Applicant's arguments filed on Dec. 20, 2021 have been fully considered but they are not persuasive regarding indefiniteness rejection of claims 4 and 6. The examiner does not agree with the applicant’s arguments on pages 2-3 that one skilled in the art would know these reactants and solvents etc. and therefore, claims are definite. Actually, the instant process of claims 4 and 5 is anticipated by prior art reference of 
Calienni (WO 2012/064805, cited on applicant’s form 1449) without specifying reactants and solvents used as will be discussed under new grounds of rejection. The conditions of reacting compounds of formula A to form compound of formula I in step b) using Zinc  and acetic acid disclosed in instant claim 6 are critical for novelty of the instant process.

Conclusion
4. Rejection of claims 4 and 6 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.

NEW        GROUNDS    OF   REJECTION
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 4 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Calienni (WO 2012/064805 A1, cited on applicant’s form 1449).
Calienni discloses a process for preparing compound of formula A6 on page 20. The process for preparing compounds of formulae A3, A4 and A6 by reacting compound of formula A1 with compound of formula A2 as well as preparing compound of formula A2 from compound of formula A2d disclosed on pages 14-20 as well as claims 7-11 and 18 by Calienni anticipate the instant claims when base used is potassium carbonate (K2CO3) in the instant process.

Allowable Subject Matter
7. Claims 7, 9, 11, 14-17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625